              Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 1 of 48 Page ID #:6
Electronically FILED by Superior Court of California, County of Los Angeles on 09/02/2020 11:47 AM Sherri R. Carter,
                                                                                                                     Executive Officer/Clerk of Court, by D. Williams,Depu Clerk
                                                                                       20STCV33577
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin
                                                                                                                          Escalante




                     DANIEL AZIZI,Esq. - State Bar No.268995
                     DOWNTOWN L.A.LAW GROUP
                   2 601 N. Vermont Ave. -
                     Los Angeles, CA 90004
                   3 Tel:(213)389-3765
                     Fax:(877)389-2775
                   4 Email: Daniel@downtownlalaw.com
                   5
                   6      Attorneys for Plaintiff
                          ESMERALDA REVUELTA
                   7
                   8                                              SUPERIOR COURT OF CALIFORNIA
                   9                                                          COUNTY OF                LOS ANGELES


                  10
                         ESMERALDA REVUELTA,an individual.                                            Case No.: 20ST CV 33577

                                                                                                      COMPLAINT FOR DAMAGES
                                                           ' Plaintiff,
                                                                                                            1. NEGLIGENCE
                                      V.                                                                    2. PREMISES LIABILITY


                         WALMART,INC., a Delaware corporation;                                       [JURY DEMANDED]
                         JAMES DOE,an individual; and DOES 1-25,
                         inclusive.
                 17
                 18
                                                             Defendants.
                 19
                 20                 COMES NOW,Plaintiff, ESMERALDA REVUELTA,and alleges against
                 21      Defendants, and each Ofthem,as follows:
                 22                  1.PlaintiffESMERALDA REVUELTA is an individual and is now,and at all
                                                  •
                 23      times mentioned in this complaint was, an adult resident of Los Angeles County,California.
                 24                 2.          Plaintiffis informed and believes, and based upon such information and belief
                 25      alleges that at all times relevant hereto Defendants WALMART,INC.,a Delaware
                 26 corporation; JAMES DOE,an individual; and DOES 1-25, inclusive, are, and at all times
                 27 herein mentioned where individuals,corporations, sole proprietors, shareholders,
                28


                                                                            COIVIPLA1NT FOR DAMAGES

                                                                                                                                                                 Exhibit 1
                                                                                                                                                                      006
       Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 2 of 48 Page ID #:7




          1   associations, partners and partnerships,joint venturers, and/or business entities unknown,

         2    primarily residing and doing business in the county ofLos Angeles, State ofCalifornia.

         3           3.      Plaintiffis informed and beliefs, and based upon such information alleges that
         4    Defendant JAMES DOE was a supervisor and/or manager ofthe store at the time of
         5    Plaintiff's slip and fall. Based on information and belief, JAMES DOE is now,and at all
         6    times mentioned in this complaint was, an adult resident of Los Angeles County, California.
         7 It is believed that JAMES DOE was responsible for the maintenance ofthe store at the time
         8    ofPlaintiff's slip and fall, was responsible to verify that there was in place a policy which
         9    provided for the maintenance ofthe store according to industry standards, was responsible
        10
              for the training and education of the store employees who were tasked with conducting the
        11
              maintenance ofthe store, and was responsible for verifying that the store be maintained
 0
 .
        12
              according to industry standards and sufficient policies and procedures.
 c27
  ... 0, 13
  I .4               4.      Defendants DOES 1-25, inclusive, are sued herein under fictitious names,
  P.. 14
.4 .P.        their true names and capacities being unknown to Plaintiff. Plaintiff will amend this
         15
              complaint to allege their true names and capacities when ascertained. Plaintiff is informed
 rci 16
              and believes and thereon alleges that each ofthe fictitiously named Defendants is responsible
        17
              in some manner for the occurrences herein alleged, and that Plaintiffs damages as herein
        18
              alleged were proximately caused by those Defendants.
        19
                     5.      Plaintiff is informed and believes, and based upon such information and belief
        20
              alleges that at all times relevant hereto Defendants WALMART,INC.,a Delaware
        21
              corporation; JAMES DOE,an individual; and DOES 1-25, inclusive, are, and at all times
        22
              herein mentioned where individuals, corporations, sole proprietors, shareholders,
        23
              associations, partners and partnerships,joint venturers, and/or business entities unknown,
        24
              primarily residing and doing business in the County of Los Angeles, State of California. At
        25
        26 all times herein mentioned,said Defendants were the owners, lessors, sub-lessors, managing
        27 agents, landlords, renters, managers, operators, marketers, inspectors, maintainers and
        28    controllers, of a commercial property located at 2770 E Carson St., Lakewood, CA 90712,

                                                         2
                                                COMPLAINT FOR DAMAGES

                                                                                                          Exhibit 1
                                                                                                               007
       Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 3 of 48 Page ID #:8




            1   (hereinafter referred to as "THE SUBJECT PREMISES"),to which building the general

            2   public is invited to come.

            3          6.       At all times herein Mentioned,each ofthe Defendants were the agents,
            4   servants, and employees oftheir co-defendants, and in doing the things hereinafter alleged
            5   were acting in the scope oftheir authority as agents, servants, and employees, and with
            6   permission and consent oftheir co-defendants. Plaintiff is further informed and believes, and
            7   thereon alleges, that each ofthe Defendants herein gave consent to,ratified, and authorized
            8   the acts alleged herein to each ofthe remaining Defendants.
            9                                  FIRST CAUSE OF ACTION
           10
                                                       NEGLIGENCE
           11
                                                 (Against All Defendants)
           12
                       7.       Plaintiff re-alleges each and every allegation contained in the above
ce7
           13
      0<        Paragraphs 1 through 6,and by this reference incorporates said paragraphs as though fully set
           14
                forth herein.
g >. E0    15
2z.                    8.       On September 14,2018 Plaintiff was lawfully on the premises ofDefendants'
rCi 16
                store for the purpose of purchasing miscellaneous items. After entering the store, Plaintiff
           17
                was walking near the ice machine area ofthe subject premises when suddenly and without
           18
                warning Plaintiff slipped on water and/or similar substance on the floor and fell violently to
           19
                the floor, causing Plaintiffto sustain the serious injuries and damages described below.
           20
                       9.       Said Defendants, and each ofthem,fully and well knew,or should have
           21
                known in the exercise ofreasonable care, that the structures and/or components and/or other
           22
                parts ofsaid building were in a dangerous and defective and unsafe condition,and a menace
           23
                to Plaintiff and others lawfully on said premises.
           24
                       10.      By reason ofthe aforesaid negligence, carelessness and recklessness of
           25
           26   Defendants, and each ofthem,as aforesaid, and as a direct and proximate result thereof, a

           27   dangerously dirty and/or wet floor that was not properly installed, maintained;cleaned and/or

           28

                                                           3
                                                  COMPLAINT FOR DAMAGES

                                                                                                           Exhibit 1
                                                                                                                008
       Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 4 of 48 Page ID #:9




         1   protected at said property causing Plaintiff to sustain the injuries and damages as hereinafter
         2   alleged.
         3           11.     As a direct and proximate result of the negligence, carelessness and
         4   recklessness of Defendants,and each of them,as aforesaid, Plaintiff was hurt in her health,
         5   strength and activity, sustaining severe shock and injuries to her person, all of which said
         6   injuries have caused, continue to cause, and will in the future cause Plaintiff great physical
         7   and emotional pain and suffering; Plaintiff is informed and believes, and therefore alleges,
         8   that said injuries are permanent in nature, all to his damage in a sum according to proof.
         9           12.    As a direct and proximate result ofthe negligence, carelessness and
        10   recklessness of Defendants and each ofthem,as aforesaid, Plaintiff has been required to
        11
             obtain medical services, and Plaintiff has suffered severe emotional distress.
2 ei    12
                                           SECOND CAUSE OF ACTION
a Ee < 13                                      PREMISES LIABILITY
        14
                                              (Against AB Defendants)
        15
                     13.    Plaintiff re-alleges each and every allegation contained in the above
r§3     16
             Paragraphs 1 through 12, and by this reference incorporates said paragraphs as though fully
        17
             set forth herein.
        18
                     14.    On September 14,2018 Plaintiff was lawfully on the premises of Defendants'
        19
             store for the purpose of purchasing miscellaneous items. After entering the store, Plaintiff
        20
             was walking near the ice machine area ofthe subject premises when suddenly and without
        21
             warning Plaintiff slipped on water and/or similar substance on the floor and fell violently to
        22
             the floor, causing Plaintiffto sustain the serious injuries and damages described below.
        23
                     15.    On or about September 14,2018, Defendants WALMART,INC.,a Delaware
        24
             corporation; JAMES DOE,an individual; and DOES 1-25, inclusive, carelessly and
        25
        26   negligently owned,rented, managed,leased, supervised, inspected, operated, maintained

        27   and/or controlled the premises located at or near 2770 E Carson St., Lakewood,CA 90712,

        28   such that it was in a dangerous, defective and unsafe condition in conscious disregard for the

                                                        4
                                               COMPLAINT FOR DAMAGES

                                                                                                          Exhibit 1
                                                                                                               009
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 5 of 48 Page ID #:10




   1   risk of harm to invitees thereon. By reason of said carelessness, negligence and conscious

   2   disregard of the Defendants, and each of them, said premises were unsafe and dangerous to

   3   the general public and specifically Plaintiff; ESMERALDA REVUELTA.

  4           16.     Defendants WALMART,INC., a Delaware corporation; JAMES DOE,an
  5    individual; and DOES 1-25, inclusive, and each of them, failed to warn Plaintiff of said
  6    dangerous, defective and unsafe condition, although Said Defendants, and each of them,
  7    knew of said conditicin.
   8          1 7.    As a direct and legal result of said carelessness, negligence and conscious
  9    disregard of Defendants WALMART,INC., a Delaware corporation; JAMES DOE,an
  10
       individual; and DOES 1-25, inclusive, and each of them, Plaintiff was seriously injured when
  11
       she slipped and fell on a dangerously dirty and/or wet floor that was not properly installed,
  12
       maintained, cleaned and/or protected at said property causing Plaintiff to sustain the injuries
  13
       and damages as hereinafter alleged.
  14
                                         PRAYER FOR RELIEF
  15
              WHEREFORE, Plaintiff demands judgment against Defendants as follows:
  16
              I.      For general damages in a sum according to proof;
  17
              2.      For medical, hospital, and related expenses according to proof;
  18
              3.      For loss of future earning capacity according to proof;
  19
              4.      For costs of suit herein incurred;
 20
              5.      For such other and further relief as this Court may deem proper.
 21

 22

 23
       DATED: August 25, 2020                              DOWNTOWN L.A. LAW GROUP
 24

 25

 26
                                                            BY: aniel Azizi, Esq.
 27                                                         Attorney for Plaintiff,
                                                            ESMERALDA REVUELTA
 28

                                                      5
                                         COMPLAINT FOR DAMAGES

                                                                                                    Exhibit 1
                                                                                                         010
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 6 of 48 Page ID #:11




   1                                  DEMAND FOR JURY TRIAL
             Plaintiff demands trial by jury of all issues so triable.

   3

   4   DATED: August 25, 2020                              DOWNTOWN L.      LAW GROUP

   5

  6
                                                              BY: Daniel         Esq.
   7
                                                              Attorney for Plaintiff,
   8                                                          ESMERALDA REVUELTA

  9

  10

  11

  12

  13

  14




  17

  18

  19

 20

 21

 22

 23

 24
 25

 26

 27

 28

                                                  6
                                         COMPLAINT FOR DAMAGES

                                                                                        Exhibit 1
                                                                                             011
               Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 7 of 48 Page ID #:12
Electronically FILED by Superior Court of California, County of Los Angeles on 09/02/20nglrfj\fflgrprri R. Carter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                                                                                                                                                                                   CM-01C
             ATTORNEY OR PARTY WITHOUT ATTORNEY(Name,State Barnum:mg and address):                                                                 FOR COURT USE ONLY
             Daniel Azizi, Esq.                           SBN: 268995
             DOWNTOWN LA LAW GROUP
             601 N. Vermont Ave., Los Angeles, CA 90004
                 TELEPHONE NO.:(213)389-3765            FAX NO.:(877)389-2775
            ATTORNEY FOR warrroESMERALDA REVUELTA
           SUPERIOR COURT OF CALIFORNIA,COUNTY OFLOS ANGELES
               srasEr ADoeess:312 North Spring Street
               MAILING ADDRESS:312 North Spring Street
              ary•No zip coos:Los Angeles, CA 90012
                  BRANCH NAME:Spring Street Courthouse
             CASE NAME: ESMERALDA REVUELTA vs. WALMART,INC., et. al.


               CIVIL CASE COVER SHEET                                                                   cASE NUMBER:
                                                                 Complex Case Designation
              X  unlimited            Limited
                (Amount              (Amount                El Counter El Joinder
                                                                                                        JUDGE:
                 demanded             demanded Is           Filed with first appearance by defendant
                exceeds $25,000)     $25,000 or less)          (Cal. Rules of Court, rule 3.402)          DEPT:
                                         Items 1-6 below must be completed(see Instructions on page 2).
           1. Check one box below for the case type that best describes this case:
              Auto Tort                                   Contract                               Provisionally Complex Civil Litigation
                       Auto(22)                                       Breach of contract/warranty(06) (Cal. Rules of Court,rules 3.400-3.403)
               El Uninsured motorist(46)                       El Rule 3.740 collections(09)          El Antitrust/Trade regulation (03)
              Other PI/PDNI/13(Personal Injury/Property        El Other collections(09)                      Construction defect(10)
              Damage/Wrongful Death)Tort                              insurance coverage(18)                 Mass tort(40)
                    Asbestos(04)                               El Other contract (37)                 EJ Securities litigation (28)
               El   Product liability(24)                      Real Property                          El Environmental/Toxic tort(30)
                    Medical malpractice(45)                           Eminent domain/Inverse          l l Insurance coverage claims arising from the
               X Other P1/PD/WI)(23)                                  condemnation (14)                      above listed provisionally complex case
                                                                        I I
                                                                      Wrongful eviction (33)                 types(41)
              Non-PI/PD/ND(Other)Tort
               El   Business tort/unfair business practice(07)          El
                                                                      Other real property (26)        Enforcement of Judgment
               El   Civil rights(08)                           Unlawful Detainer                      El     Enforcement of judgment(20)
               El   Defamation (13)                                     El
                                                                      Commercial   (31)               Miscellaneous Civil Complaint
               El   Fraud (16)                                 El Residential(32)                     El RICO(27)
                    Intellectual property(19)                  EJ Drugs(38)                           El Other complaint (not specified above)(42)
               El   Professional negligence (25)               Judicial Review                        Miscellaneous Civil Petition
                    Other non-PI/PD/WD tort(35)                         El
                                                                      Asset forfeiture(05)
                                                                                                      El Partnership and corporate governance (21)
              Employment                                       El Petition re: arbitration award (11)
                                                                                                      El Other petition (not specified above)(43)
                    Wrongful termination(36)                          Writ of mandate(02)
                    Other employment(15)                              Other judicial review 39)
           2. This case F 1 is           M is not complex under rule 3.400 of the California Rules of Court If the case is complex, mark the
               factors requiring exceptional judicial management:
               a.El Large number of separately represented parties                           d.El Large number of witnesses
               b.El Extensive motion practice raising difficult or novel                     e.=Coordination with related actions pending in one or more courts
                          issues that will be time-consuming to resolve                            in other counties, states, or countries, or in a federal court
                G. El Substantial amount of documentary evidence                             f. El Substantial postjudgment judicial supervision
          3.   Remedies sought(check all that apply): an monetary b.= nonmonetary;declaratory or Injunctive relief                                                    C. =punitive
          4.   Number of causes of action (specIfy):Two
          5.   This case =is =is not a class action suit
          6.   If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
           Date:8/25/20
          Daniel Azizi. Esq.
                                           (TYPE OR PRINT NAME)                                                      (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                 NOTICE
            • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
              under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
              In sanctions.
            • File this cover sheet in addition to any cover sheet required by local court rule.
            • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
              other parties to the action or proceeding.
            • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                          crl 2
          Form Adopted for Mandatory Use                                                                                            Cal. Rutes ol Court, rules 2.30,3.220,3.400-3.403.3.740;
            Judicial Come of Caltiornia                                 CIVIL CASE COVER SHEET                                              cal. Standards of Judicial AdminisUation. std. 3.10
            CM-010(Rev.July 1,20071                                                                                                                                      etvAv.eourtinfacagov

                                                                                                                                                                         Exhibit 1
                                                                                                                                                               Woottaw Doc & r-orm Builder-



                                                                                                                                                                              012
   Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 8 of 48 Page ID #:13


                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                      CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheetcontained on page 1. This information will be used to compile
statistics about the types and numbers of cases flied. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in Item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type In item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
Its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case'' under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (6) a prejudgment writ of
attachment. The identification of a case, as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case Management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation(Cal.
     Auto(22)-Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                             Contract (not unlawful detaMer             Construction Defect(10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort(40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)       •
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort(30)
          instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
Other PUPD/WD(Personal Injury/                                 Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                   case type listed above)(41)
Tort                                                 Collections(e.g., money owed,open                Enforcement of Judgment
     Asbestos(04)                                         book accounts)(09)                             Enforcement of Judgment(20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment(Out of
                                                          Other Promissory Note/Collections                        County)                 ,-,
          Asbestos Personal Injury/
               Wrongful Death                                  Case                                           Confession   of Judgment   (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations) • •
          toxic/environmental)(24)                        complex)(18)                                        Sister State Judgment
     Medical Malpractice(45)                              Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                         (not utloaid taxes)
               Physicians & Surgeons                 Other Contract(37)                                       Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
               Malpractice                                Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other Pl/PD/VVD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
               and fall)                                  Condemnation (14)                              RICO(27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                              above)(42)
              (e.g., assault, vandalism)             Other Real Properly (e.g, quiet title)(26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                          Writ of Possession of Real Properly                 Injunctive Relief Only (non-
               Emotional Distress                         Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title                                          Mechanics Lien
               Emotional Distress                        Other Real Property (not eminent
          Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                   Case(non-tort/non-complex)
Non-PI/PD/WD(Other)Tort                                  foreclosure)                                         Other Civil Complaint •
     Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort/non-complex)
         Practice(07)                                Commercial(31)                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential(32)          .                          Partnership and Corporate
         false arrest)(not civil                     Drugs(38)(if the case involves illegal                   Governance(21)
          harassment)(08)                                 drugs, check this item;otheiwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above)(43)                  •
          (13)                                  Judicial Review                                               Civil Harassment
     Fraud (16)                                      Asset Forfeiture(05)                                     Workplace Violence
     Intellectual Properly(19)                       Petition Re: Arbitration Award (11)                      Eider/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate(02)                                           Abuse
         Legal Malpractice                               Writ; -Administrative   Mandamus                     Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                      Petition for Name Change
            (not medical or legal)                            Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort(35)                         Writ-Other limited.Courl Case                            Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination(36)                        Other Judicial Review (39)
     Other Employment(15)                                 Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 Rey.July 1.20071                                                                                                                Page 2012
                                                     CIVIL CASE COVER SHEET
                                                                                                                                Exhibit 1
                                                                                                                                     013
       Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 9 of 48 Page ID #:14


  SHORT TITLE: ESMERALDA           REVUELTA vs. WALMART,INC.; et. al.                                       CASE NUMBER




                             CIVIL CASE COVER SHEET ADDENDUM AND
                                     STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 2.3 in all.new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010),find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B,check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasonsfor Choosing Court Filing Location(Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.         • 7. Location where petitioner resides.
2. Permissive filing In central district.                                                  8. Location wherein defendant/respondentfunctions wholly.
3. Location where cause of action arose.                                                   9. Location where one or more of the parties reside.
4. Mandatory personal Injury filing In North District.                                   10. Location of Labor Commissioner Office.
                                                                                         11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                         non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                              B                                                       ,C
                     Civil Case Cover Sheet                                             Type of Action                                        Applicable Reasons-
                           Category No.                                                (Check only one)                                        See Step 3 Above

                             Auto(22)              0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                     1,4,11

                     Uninsured Motorist(46)        0 A7110 Personal Injury/Property DamageANrongful Death — Uninsured Motorist                1,4,11

                                                                                       :
                                                   0 A8070 Asbestos Property Damage                                                           1, 11
                          Asbestos(04)
                                                   0 A7221 Asbestos - Personal Injury/Wrongful Death                                          1, 11

                      Product Liability(24)        0 A7260 Product Uability(not asbestos or toxic/environmental)                              1, 4,11

                                                  • 0 A7210 Medical Malpractice - Physicians & Surgeons                                       1,4,11 1
                    Medical Malpractice(45)                                                                                                   1,4,11
                                                  • CI A7240 Other Professional Health Care Malpractice

                                                   (11 - A7250   Premises Liability (e.g., slip and fall)                                     1,4,11
                         Other Personal
                         Injury Property            CI A7230 intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                  1,4,11
                        Damage Wrongful                      assault, vandalism, etc.)
                           Death(23)                                                                                                          1,4, 11
                                                   0 A7270 intentional infliction of Emotional Distress
                                                                                                                                              1,4,11
                                                   0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                  CIVIL CASE COVER SHEET ADDENDUM                                                         Local Rule 2.3
                                                     AND STATEMENT OF LOCATION                                                              Page 1 of 4
                                                                                                                                                  Exhibit 1
   For Mandatory Use


                                                                                                                                                       014
  Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 10 of 48 Page ID #:15


SHORT TIRE: ESMERALDA                 REVUELTA vs. WALMART,INC., et. al.                                CASE NUMBER




                                    A                                                          B                                          C Applicable
                          Civil Case Cover Sheet                                        Type of Action                                 Reasons - See Step 3
                                Category No.                                           (Check only one)                                      Above

                            Business Tort(07)          ,0 A8029 Other Commercial/Business Tort(not fraud/breach of contract)           1, 2,3

                             Civil Rights(08)           0 A8005 Civil Rights/Discrimination                                            1, 2,3

                             Defamation(13)             0 A6010 Defamation (slander/libel)                                             1, 2,3

                                Fraud (16)              0 A8013 Fraud (no contract)                                                    1, 2,3

                                                        0 A6017 Legal Malpractice                                                      1, 2,3
                       Professional Negligence(25)
                                                        0 A8050 Other Professional Malpractice(not medical or legal)                   1, 2,3

                                Other(35)               0 A6025 Other Non-Personal Injury/Property Damage tort                         1, 2, 3

                        Wrongful Termination (36)       0 A6037 Wrongful Termination                                                   1, 2,3

                                                        0 A6024 Other Employment Complaint Case                                        1, 2,3 .
                          Other Employment(15)
                                                       0 A6109 Labor Commissioner Appeals                                              10

                                                       .0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                eviction)                                                              a5
                       Breach of Contract/ VVarranty                                                                                   2,5            ;
                                  (08)                  0. A8008 ContracINVarranty Breach -Seller Plaintiff(no fraud/negligence)
                            (not Insurance)                                                                                            1, 2,5 !
                                                       0 A6019 Negligent Breach of ContractNVarranty(no fraud)
                                                                                                                                       1, 2,5 •
                                                       0 .A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                       0 A6002 Collections Case-Seller Plaintiff                                       5, 6, 11
                             Collections(09)
                                                       0 A6012 Other Promissory Note/Collections Case                                  5, 11
   C.)
                                                       0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt               5,6, 11
                                                               Purchased on or after January 1,2014)
                         Insurance Coverage(18)        0 A6015 Insurance Coverage (not complex)                                        1, 2,5,8.

                                                       0 A6009 Contractual Fraud                                                       1, 2,3, 5,
                           Other Contract(37)          0 A6031 Tortious Interference                                                   1, 2, 3,5
                                                       0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)           1,2,3,8,9

                         Eminent Domain/Inverse
                           Condemnation(14)            0 A7300 Eminent Domain/Condemnation                Number of parcels             2,6       •
                                                                                                                                                  i
                                                                                                                                      ._
                          Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                  2,6

                                                       0 A6018 Mortgage Foreclosure                                                    2,8
                         Other Real Property(26)       0 A6032 Quiet Title                                                            2,6
                                                       0 A6060 Other Real Property(not eminent domain, landlord/tenant,foreclosure)   2,6

                       Unlawful Detainer-Commercial                                                                                   6, 11
                                   (31)             0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)
   Unlawful Detainer




                       Unlawful Detain2)er-Residential
                                   (3                  0 A6020 Unlawful Detalner-Residential(not drugs or wrongful eviction)          6, 11

                            Unlawful Detainer-                                                                                        2, 8, 11
                          Po-Foreclosure(34)           0 A6020F Unlawful Detainer-Post-Foreclosure

                       Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs                                                2, 6, 11 '



                                                       CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                          AND STATEMENT OF LOCATION                                                   Page 2 of 4
                                                                                                                                            Exhibit 1
For Mandatory Use


                                                                                                                                                 015
   Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 11 of 48 Page ID #:16


sHoFrr-rmx: ESMERALDA REVUELTA vs. WALMART,INC.,,et:                                                                    'CASE NUMBER



                                                      A                                                         B                                     C Applicable
                                           Civil Case Cover Sheet                                         Type of Action                           Reasons- See Step 3
                                                 Category No.                                            (Check only one)                                Above

                                            Asset Forfeiture (05)        0 A6108 Asset Forfeiture Case                                             2, 3,8

                                          Petition re Arbitration (11)   0 A6115 Petition to CoMpel/Confirm/Vacate Arbitration                     2,5
       Judicial Review




                                                                         0 A6151 Writ - Administrative Mandamus                                    2,8
                                            Writ of Mandate(02)          0 A6152 Writ - Mandamus on Limited Court Case Matter                     2
                                                                         0 A6153 Writ- Other Limited Court Case Review                            2
                                                                                                           •
                                         Other Judicial Review(39)       0 A6150 Other Writ /Judicial Review                                      2,8

                                        Antitrust/Trade Regulation(03) 0 A6003 Antitrust/Trade Regulation                                          1, 2,8 .
     Provisionally Complex Litigation




                                          Construction Defect(10)         Cl A6007 Construction Defect                                             1, 2,3

                                         Claims Involving Mass Tort
                                                   (40)                  0 A6006 Claims Involving Mass Tort                                        1, 2,8

                                          Securities Litigation (28)     0 A6035 Securities Litigation Case                                        1, 2,8

                                                 Toxic Tort                                                                                        1, 2,3,8
                                                                         0 A6036 Toxic Tort/Environmental
                                             Environmental(30)
                                         insurance Coverage Claims                                                                                 1, 2,5,6
                                                                         0 A6014 Insurance Coverage/Subrogation(complex case only)
                                           from Complex Case(41)

                                                                         0 A6141 Sister State Judgment                                      .     2, 5,11 ;
                                                                         0 A6160 Abstract of Judgment                                             2,6

                                                Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                   2,9
                                              of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)                   2,8
                                                                         0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax         2,8
                                                                         0 A6112 Other Enforcement of Judgment Case                               2, 8,9

                                                  RICO(27)               0 A6033 Racketeering(RICO)Case                                           1, 2,8
 Civil Complaints
  Miscellaneous




                                                                         0 A8030 Declaratory Relief Only                                          1, 2,8

                                             Other Complaints            0 A6040 Injunctive Relief Only(not domestic/harassment)                  2,8
                                         (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)           1, 2,8
                                                                         0 A6000 Other Civil Complaint(non-tort/non-complex)                      1, 2,8 '

                                           Partnership Corporation                                                                                2,8
                                                                         0.A6113 Partnership and Corporate Governance Case
                                              Governance(21)

                                                                         0 A6121 Civil Harassment With. Damages                                   2, 3,9
                                                                         0 A6123 Workplace Harassment With Damages                                2, 3,9
                                                                         0 A6124 ,Elder/Dependent Adult Abuse Case With Damages                   2, 3,9
                                             Other Petitions(Not
                                            Specified Above)(43)         0 A6190 Election Contest                                                 2
                                                                         0 A6110 Petition for Change of Name/Change of Gender                     2,7
                                                                         0 A6170 Petition for Relieffrom Late Claim Law                           2, 3,8
                                                                         0 A6100 Other Civil Petition                                             2,9




                                                                         CIVIL CASE COVER SHEET ADDENDUM                                        Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                            AND STATEMENT OF LOCATION                                             Page 3014
For Mandatory Use
                                                                                                                                                      Exhibit 1
                                                                                                                                                           016
    Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 12 of 48 Page ID #:17


 SHORT TITLE:   ESMERALDA REVUELTA vs. WALMART,INC., et. al.                         CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code,
           (No address required for class action cases).

                                                                  ADDRESS:
   REASON;
                                                                  at or near2770E Carson St.
    01.02.03.04.05.06.07. 08.0 9.010.011.


   CETY'                                  STATE      ZIP CODE:

   Lakewood                              CA         90712

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                        District of
           the Superior Court of California, County of Los Angeles[Code Civ. Proc., §392 et seq. and Local Rule 2.3(a)(1)(E)].




  Dated: 8/25/20
                                                                                 (SIGNATURE OF ATTORNEY/MING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. If filing a Complaint,a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).                                                                                         r
       5. Payment in full ofthe filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010,if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.
       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                        CIVIL CASE COVER SHEET ADDENDUM                                          Local'Rule'2.3
  LASC CIV 109 Rev. 12/18
                                           AND STATEMENT OF LOCATION                                                Page 4 Of, 4
  For Mandatory Use
                                                                                                                       Exhibit 1
                                                                                                                            017
   Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 13 of 48 Page ID #:18

                                                                                                   Reserved for Clerk's File Stamp
                  SUPERIOR COURTOF
                                '  CALIFORNIA
                     COUNTY OF LOS ANGELES' •
  COURTHOUSE ADDRESS:
                                                                                                             FILED
 Spring Street Courthouse                                                                        &perky Coptt of California
                                                                                                   Coolly of Lot Moles
 312 North Spring Street, Los Angeles, CA 90012 •
                                                                                                          0910212020
             '     NOTICE OF CASE ASSIGNMENT                                             stidsiti It Curt:t,E*ituglit OS*i cretk ofCow
                                                                                           BAi             D.Wahairt                 "
                                                                                                                                     De
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   205TCV33577

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDGE              DEPT     ROOM ,                  ASSIGNED JUDGE                       DEPT          ROOM
   V     Kristin S. Escalante               29




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 09/03/2020                                                        By D. Williams                                         , Deputy Clerk
                 (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
                                                                                                                                     Exhibit 1
LASC Approved 05/06


                                                                                                                                          018
    Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 14 of 48 Page ID #:19

                                  INSTRUCTIONS FOR HANDLING'UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made bY;the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                                                                                                                           Exhibit 1
                                                                                                                                019
  Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 15 of 48 Page ID #:20

                                                             • FILED                     2020-SJ-002-0
                                                         Superior Court of California
                                                           County of Los Angeles
                                                              FEB 24 2020
  1
                                                     8her$H C
  2                                                                              own
  3                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
  4                              FOR THE COUNTY OF LOS ANGELES
  5
     IN RE PERSONAL INJURY                           )CASE NO.:
  6
     COURT("PI COURT')PROCEDURES
  7 SPRING STREET COURTHOUSE                         )FIRST AMENDED STANDING ORDER
    (EFFECTIVE FEBRUARY 24,2020)                     )RE: PERSONAL INJURY PROCEDURES
  8                                                  )AT THE SPRING STREET COURTHOUSE
  9
 10
 11                ALL HEARINGS ARE SET IN THE DEPARTMENT AS
                   REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
 12
                   FINAL STATUS CONFERENCE:
13
14                            DATE:                                    AT 10:00 A.M.

, 15               TRIAL:
16
                              DATE:                                     AT 8:30 A.M.
17
                   OSC RE DISMISSAL
18                (CODE CIV.PROC.,§ 583.210):
19
                              DATE:                                     AT 8:30 A.M.
20
21           TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

22           Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules of

23     Court ("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los Angeles
24     Superior Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE
25     SEPTEMBER 26, 2019 STANDING ORDER AND,GENERALLY ORDERS AS FOLLOWS
26     IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY ("PI")
27     ACTIONS FILED IN THE CENTRAL DISTRICT.
28     ///


                                                 Page 1 of7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
                                                                                                     Exhibit 1
                                                                                                          020
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 16 of 48 Page ID #:21

                                                                                        2020-SJ-002-00




 1    1.      To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
 2     Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as: "an
 3     unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
 4     Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
 5     Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
 6    (other than asbestos or ioxic/environmental); Medical Malpractice-Physicians & Surgeons;
 7     Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 8     Injury/Property Damage/Wrongful Death;or Other Personal Injury/Property Damage/Wrongful
 9     Death. An action for intentional infliction of emotional distress, defamation, civil
10     rights/discrimination, or malpractice (other than medical malpractice), is not included in this
11     definition. An action for injury to real property is not included in this definition"(Local Rule
12     2.3(a)(1)(A)).
13           Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
14    plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:
15                   O A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
16                   O A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured
17                       Motorist.
18                   O A7260 Product Liability(not asbestos or toxic/environmental)
19                   O A7210 Medical Malpractice — Physicians & Surgeons
20                   O A7240 Medical Malpractice — Other Professional Health Care Malpractice
23.                  O A7250 Premises Liability (e.g., slip and fall)
22                  O    A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
23                       assault, vandalism etc.)
24                  O A7220 Other Personal Injury/Property Damage/Wrongful Death
25     •     The Court will not assign cases to the PI Courts if plaintiff(s)checks any boxes elsewhere
26    in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
27           The Court sets the above dates in this action in the PI Court as reflected in the Notice of
28    Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA


                                                Page 2 of7

             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
                                                                                                     Exhibit 1
                                                                                                          021
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 17 of 48 Page ID #:22

                                                                                          2020-SJ-002-00




 1   90012(C.R.C. Rules 3.714(b)(3), 3.729).
 2   FILING OF DOCUMENTS
 3   2.      With the exception of self-represented litigants or parties or attorneys that have obtained
 4   an exemption from mandatory electronic filing, parties must electronically file documents.
 5   Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed
 6   in the Court's operative General Order Re Mandatory Electronic Filing for Civil,available online
 7   at www.lacourt.org (link on homepage).
 8   SERVICE OF SUMMONS AND COMPLAINT
 9   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
10   soon as possible but no later than three years from the date when the complaint is filed
11 (C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court will

12   dismiss the action and/or all unserved parties unless the plaintiff(s) shows cause why the action
13   or the unserved parties should not be dismissed (C.C.P. §§ 583.250; 581,subd.(b)(4)).
14   4.      The Court sets the above trial and final status conference("FSC")dates on the condition
15   that plaintiff(s) effectuate. service on defendant(s)of the summons and complaint within six
16   months of filing the complaint.
17   5.     The PI Court will dismiss the case without prejudice pursuant to Code of Civil Procedure
18   § 581 when no party appears for trial.
19   STIPULATIONS TO CONTINUE TRIAL
20   6.     Provided that all parties agree (and there is no violation of the "five-year rule"(C.C.P.
21   § 583.310)), the parties may advance or continue any trial date in the PI Courts without showing
22   good cause or articulating any reason or justification for the change. To continue or advance a
23   trial date, the parties (or their counsel of record)should jointly execute and submit a Stipulation
24   to Continue Trial,FSC and Related Motion/Discovery Dates(form LACIV CTRL-242,available
25   on the court's website, Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
26   eight court days before the trial date. Parties seeking to continue the trial and FSC dates shall
27   file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
28   trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced


                                                 Page 3of7

             First Amended Standing Order Re Personal Injury.Procedures, Spring Street Courthouse
                                                                                                         Exhibit 1
                                                                                                              022
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 18 of 48 Page ID #:23

                                                                                       2020-SJ-002-0




 1   FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)). In selecting a new trial date,
 2   parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
 3   may submit a maximum of two stipulations to continue trial, for a total continuance of six
 4   months. Subsequent requests to continue trial will be granted upon a showing of good cause by
 5   noticed motion. This rule is retroactive so that any previously granted stipulation to continue
 6   trial will count toward the maximum number of allowed continuances.
 7   NO CASE MANAGEMENT CONFERENCES
 8   7.      The PI Courts do not conduct case management conferences. The parties need not file a
 9   Case Management Statement.
10   LAW AND MOTION
11   8.      Any and all electronically-filed documents must be text searchable and bookmarked.
12 (See operative General Order re Mandatory Electronic Filing in Civil).

13   COURTESY COPIES REQUIRED
14   9.     Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy
15   copies of certain documents must be submitted directly to the PI Court courtrooms at the
16   Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and
17   opposing lengthy motions,such as motions for summary judgment/adjudication, to submit one
18   or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
19   documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3.1110(0). All
20   deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
23. (C.R.C. Rule 3.1116(c)).

22   RESERVATION HEARING DATE
23   10.    Parties must reserve hearing dates for motions in the PI Courts using the Court
24   Reservation System (CRS).available online at www.Mcosirt.orR (link on homepage). After
25   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
26   the reservation receipt number printed on the face page of the document under the caption and
27   attach the reservation receipt as the last page. Parties or counsel who are unable to utilize the
28   online CRS may reserve a motion hearing date by calling the PI courtroom, Monday through


                                                Page 4 of 7,

             First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
                                                                                                    Exhibit 1
                                                                                                         023
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 19 of 48 Page ID #:24

                                                                                         2020-SJ-002-00




 1   Friday, between 3:00 p.m. and 4:00 p.m.
 2   WITHDRAWAL OF MOTIONS
 3   1 1.    California Rules'Of Court, Rule 3.1304(b) requires a moving party to notify the court
 4   immediately if a matter Will not be heard on the scheduled date. In keeping with that rule, the
 5   PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
 6   the amending of pleadings related to demurrers or motions to strike so thafthe PI Courts do not
 7   needlessly prepare tentative rulings fOr these matters.
     DISCOVERY MOTIONS
 9   12.     The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
10   resolve and/or narrow the scope ofdiscovery disputes. Lead trial counsel on each side,or another
11   attorney with full authority to make binding agreements, must attend in person. The PI judges
12   have found that, in nearly every case, the parties amicably resolve disputes with the assistance
13   of the Court.
14   13.    Parties must participate in an IDC before a Motion to Compel Further Responses to
15   Discovery will be heard unless the moving party submits evidence, by way of declaration, that
16   the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
17   an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
18   noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
19   motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because
20   of that possibility, attorneys are encouraged to stipulate to extend the 45(or 60)day deadline for
21   filing a motion to compel further discovery responses in order to allow time to participate in an
22   IDC.
23          If parties do not stipulate to extend the deadlines, the moving party may file the motion
24   to avoid it being deemed untimely. However, the IDC must take place before the motion is
25   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
26   60days after the date when the IDC reservation is made. Motions to Compel Further Discovery
27   Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
28   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                 Page 5 of7

             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
                                                                                                        Exhibit 1
                                                                                                             024
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 20 of 48 Page ID #:25

                                                                                         2020-SJ-002-00




 1    that complies with the notice requirements of the Code of Civil Procedure.
 2    14.    Parties must reserve IDC dates in the PI Courts using CRS, which is available online at
 3    www.lacourt.org(link on homepage). Parties must meet and confer regarding the available dates
 4    in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
 5    must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form
 6    LACIV 239)at least 15 court days prior to the conference and attach the CRS reservation receipt
 7    as the last page. The opposing party may file and serve a responsive IDC form, briefly setting
      forth that party's response, at least ten court days prior to the IDC.
 9    15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
10    resolve other types of discovery disputes.
11    EX PARTE APPLICATIONS
12    16.     Under the California Rules of Court, courts may only grant ex pane relief upon a
13    showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
14 "immediate danger," or where the moving party identifies "a statutory basis for granting relief

15    ex parte" (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear multiple ex pane
16    applications or to shorten time to add hearings to their fully booked motion calendars. The PI
17    Courts do not regard the Court's unavailability for timely motion hearings as an "immediate
18    danger" or threat of "irreparable harm"justifying ex pane relief. Instead of seeking ex pane
19    relief, the moving party should reserve the earliest available motion hearing date (even if it is
20    after the scheduled trial date) and file a motion to continue trial. Parties should also check
23.   CRS from time to time because earlier hearing dates may become available as cases settle or
22    hearings are taken off calendar.
23    REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
24    17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")
25    Court shall file and serve the Court's "Motion/Opposition/Stipulation to Transfer Complicated
26    Personal Injury Case to Independent Calendar Court"(form LACIV 238,available on the Court's
27    website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
28    is not a "Personal Injury" case as defined in this Order,or if it is "complicated." In determining


                                                   Page 6 of 7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
                                                                                                       Exhibit 1
                                                                                                            025
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 21 of 48 Page ID #:26

                                                                                         2020-SJ-002-0



 1    whether a personal injury case is "complicated" the PI Courts will consider, among other things,
 2    the number of pretrial hearings or the complexity of issues presented.
 3    18.      Parties opposing a motion to transfer have five court days to file an Opposition (using
 4    the same LACIV 238 Motion to Transfer form).
 5    19.     The PI Courts will not conduct a hearing on,any Motion to Transfer to IC Court. Although
 6    the parties may stipulate to transfer.a case to an Independent Calendar Department, the PI Courts
 7    will make an independent determination whether to transfer the case or not.
 8    FINAL STATUS CONFERENCE
 9    20.     Parties shall comply with the requirements of the PI Courts' operative Standing Order
10    Re Final Status Conference, which shall be served with the summons and complaint.
11    JURY FEES
                                 .,
12    21.     Parties must pay jury fees no later.than 365 calendar days after the filing of the initial
13    complaint(C. C. P. § 631,subd.(c)(2)).
14    JURY TRIALS
15   22.      The PI Courts do not conductjury trials. On the trial date, a PI Court will contact the
16    Master Calendar Court, Department One,in the Stanley Mosk Courthouse. Department One
17    will assign cases for trial to dedicated Civil Trial Courtrooms and designated Criminal
18   Courtrooms.
19   SANCTIONS
20   23.      The Court has discretion to impose sanctions for any violation of this general order
21   (C.C.P. §§ 128.7, 187 and Gov. Code,§ 68608, subd.(b)).
22

23
                R. . a4)a-ba-o
24   Dated:
25
                                                    Supervising Judge of Civil Courts
26

27

28



                                                 Page 7 of7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
                                                                                                      Exhibit 1
                                                                                                           026
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 22 of 48 Page ID #:27


                            '7




  1                                                                                               2020-SJ-004-00
                                                                         FILED
                                                                  Superior
  2                                                                   3u tycoreVACnVIcra
  3                                                                   FEB 24 2020
  4

  5

  6

  7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
  8                  FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
  9

 10
      IN RE PERSONAL INJURY CASES                        ) THIRD AMENDED STANDING ORDER
 11   ASSIGNED TO THE PERSONAL INJURY                    ) RE: FINAL STATUS CONFERENCE,
      COURTS AT THE SPRING STREET                        ) PERSONAL INJURY("Pr)COURTS
 12   COURTHOUSE                                         ) (Effective January 13, 2020)
 13

 14          The dates for Trial and the Final Status Conference("FSC") having been set in this matter,
 15   the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING
 16   ORDER RE:FINAL STATUS CONFERENCE,PERSONAL INJURY("PP')COURTS AND,
 17   GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
 18   JURISDICTION PERSONAL INJURY ACTIONS:
 19

 20   1.     PURPOSE OF THE FSC
 21          The purpose of the:FSC is to verify that the parties/counsel are completely ready to proceed
 22   with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
 23   FSC that all parties/counsel have(1) prepared the Exhibit binders and Trial Document binders and(2
 24   met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
 25   authentication and admissibility of exhibits.
 26   ///
 27   ///
 28   ///
                                                      Page 1 of

                 THIRD AMENDEDORDER
                              .•    RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                        (Effective January 13, 2020)


                                                                                                     Exhibit 1
                                                                                                          027
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 23 of 48 Page ID #:28




   1   2.      TRIAL DOCUMENTS TO BE FILED
   2           At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
   3   and file the following Trial Readiness Documents:
   4           A.         TRIAL BRIEFS(OPTIONAL)
   5           Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
  6                   (1) the claims and defenses subject to litigation;
  7                   (2)the major legal issues (with supporting points and authorities);
  8                   (3)the relief claimed and calculation of damages sought; and
  9                   (4)any other information that may assist the court at trial.
  10           B.         MOTIONS IN LIMINE
  11           Before filing motions in limine, the parties/counsel shall comply with the statutory notice
  12   provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the requirements of Los Angeles
  13   County Court Rule("Local Rule") 3.57(a). The caption of each motion in limine shall concisely
  14   identify the evidence that the moving party seeks to preclude. Parties filing more than one motion in
  15   limine shall number them consecutively. Parties filing opposition and reply papers shall identify the
  16   corresponding motion number in the caption of their papers.
  17           C.         JOINT STATEMENT TO BE READ TO THE JURY
  18           Forjury trials, the parties/counsel shall work together to prepare and file a joint written
 19    statement of the case for the court to read to the jury(Local Rule 3.25(g)(4)).
 20            D.         JOINT WITNESS LIST
 21            The parties/counsel shall work together to prepare and file a joint list of all witnesses that
 22    each party intends to call, excluding impeachment and rebuttal witnesses(Local Rule 3.25(g)(5)).
 23    The joint witness list shall identify each witness by name,specify which witnesses are experts,
 24    estimate the length of the direct, cross examination and re-direct examination (if any)ofeach, and
 25    include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
 26    potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
 27    testimony from a witness not identified on the witness list must first make a showing of good cause to
 28    the trial court.
                                                       Page 2 of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                            (Effective January 13,2020)


                                                                                                      Exhibit 1
                                                                                                           028
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 24 of 48 Page ID #:29




   1           E.      LIST OF PROPOSED JURY INSTRUCTIONS
   2                   (JOINT AND CONTESTED)
  3           The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
  4    in numerical order, specifying the instructions upon which all sides agree and the contested
  5    instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
  6    for the judge to indicate whether the instruction W.a.S given.
  7           F.       JURY INSTRUCTIONS
  8                    (JOINT AND CONTESTED)
  9           The parties/counsel shall prepare a complete set of full-text proposed jury instructions, editing
  10   all proposed California Civil Jury Instructions and insert party name(s) and eliminate blanks,
  11   brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
  12   ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
  13   no boxes or other indication on the printed instruction itself as to the requesting party).
  14          G.       JOINT VERDICT FORM(S)
  15          The parties/counsel shall prepare and jointly file a proposed general verdict form or special
 16    verdict form (with interrogatories) acceptable to all sides (Local Rule 3.25(g)(8)). If the
 17    parties/counsel cannot agree on a joint verdict form,each party must separately file a proposed,
 18    verdict form.
 19           H.       JOINT EXHIBIT LIST
 20           The parties/counsel shall prepare and file a joint exhibit list organized with columns
 21    identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
 22    each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
 23    admissibility of each exhibit.
 24           I.       PAGE AND LINE DESIGNATION FOR
 25                    DEPOSITION AND FORMER TESTIMONY
 26           If the parties/counsel intend to use deposition testimony or former trial testimony in lieu of
 27    any witness's live testimony, the parties/counsel shall meet and confer and jointly prepare and file a
 28    chart with columns for each of the following: 1) the page and line designations of the deposition or
                                                      Page 3of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                            (Effective January 13,2020)


                                                                                                     Exhibit 1
                                                                                                          029
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 25 of 48 Page ID #:30




  1   former testimony requested for use, 2)objections, 3)counter-designations,4)any responses thereto,
  2   and 5)the Court's ruling.
  3   3.      EVIDENTIARY EXHIBITS
  4          The parties/counsel shall jointly prepare(and be ready to temporarily lodge for inspection at
      the FSC)three sets of tabbed, internally paginated by document, and properly-marked exhibits,
  6   organized numerically in three-ring binders(a set for the Court, the Judicial Assistant and the
  7   witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
  a description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
      have a joint signed exhibit list and electronic copies of their respective exhibits, then the
 10   parties/counsel will not be required to produce exhibit binders at the FSC. However,the exhibit
 11   binders will be required by the assigned trial judge when the trial commences. In the absence of
 12   either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
 13   by all parties/counsel at the FSC.
 14   4.     TRIAL BINDERS REQUIRED IN THE PI COURTS
 15          The parties/counsel shall jointly prepare(and be ready to temporarily lodge and include the
 16   following for inspection at the FSC)the Trial Documents consisting of conformed copies (if
 17   available), tabbed and organized into three-ring binders with a table of contents that includes the
 18   following:
 19          Tab A:          Trial Briefs(Optional)
 20          Tab B:          Motions in Limine
 21          Tab C:          Joint Statement to Be Read to the Jury
 22          Tab D:          Joint Witness List
 23          Tab E:          Joint List of Jury Instructions (identifying the agreed upon and contested
 24                          instructions)
 25          Tab F:          Joint and Contested Jury Instructions
 26          Tab G:         .Joint and/or Contested Verdict Form(s)
 27          Tab H:          Joint Exhibit List
 28

                                                      Page 4 of 5

                 THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                         (Effective January 13, 2020)


                                                                                                      Exhibit 1
                                                                                                           030
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 26 of 48 Page ID #:31




  1            Tab I:         Joint Chart of Page and Line Designation(s)for Deposition and
  2                           Former Testimony
  3            Tab J:         Copies of the Current Operative Pleadings (including the operative complaint,
  4                           answer,cross-complaint, if any, and answer to any cross-complaint).
  5            The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
  6   B with the opposition papers and reply papers for each motion placed directly behind the moving
  7   papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
  8   instructions first in order followed by the contested instructions (including special instructions)
  9   submitted by each side.
 10   5.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
 11            The court has discretion to require any party/counsel who fails or refuses to comply with this
 12   Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
 13   and/or issue sanctions(including the entry of a default or the striking of an answer).
 14

 15

 16   Dated:     re,b.          ,740,0
                                                    SAMANTHA P. JESSNER
 17
                                                    Supervising Judge of Civil Courts
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                     Page 5 of 5

                  THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                          (Effective January.13,2020)


                                                                                                   Exhibit 1
                                                                                                        031
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 27 of 48 Page ID #:32

                                                                                          2020-S3-003-00

                                                                   FILED
                                                           Superior Court of California
                                                             County of Los Angeles
 1

 2
                                                                FEB 2420211
                                                       Shen' R. C
 3                                                      BY       a     .‘
 4

 5                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6                            FOR THE COUNTY OF LOS ANGELES
 7
     EN RE PERSONAL INJURY CASES                   )FIFTH AMENDED STANDING ORDER
 8
     ASSIGNED TO PERSONAL INJURY                   )RE: MANDATORY SETTLEMENT
 9   COURTROOMS AT THE SPRING                      )CONFERENCE
     STREET COURTHOUSE                             )(Effective February 24, 2020)
10

11

12   TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

13          Pursuant to California Code of Civil Procedure,the California Rules of Court and

14   the Los Angeles Court Rules, the Los Angeles Superior Court ("Court") HEREBY

15   AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED

16   STANDING ORDER,AND THE COURT HEREBY ISSUES THE FOLLOWING FIFTH

17   AMENDED STANDING ORDER:

18          The Court orders the parties to participate in a Mandatory Settlement Conference

19 ("MSC") supervised by a Personal Injury Court Judge and staffed by volunteer settlement

20   attorneys from the American Board of Trial Advocates, the Association of Southern California

21   Defense Counsel, and the Consumer Attorneys Association of Los Angeles.

22          1. Plaintiff's counsel shall, within two(2) court days of the Court's order of an MSC,

23             access the Consumer Attorneys Association of Los Angeles("CAALA")website, at

24             www.caala.org, and under "The LASC COURT CONNECTION" click on "LA

25             Superior Court ?I MSC (Parties)," to register and schedule a mutually agreed upon

26             time for the MSC prior to the trial date.

27         2. A mandatory settlement conference statement shall be served on all parties not less

28             than five(5)court days before the scheduled MSC. Parties' counsel shall serve




                     FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE


                                                                                                    Exhibit 1
                                                                                                         032
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 28 of 48 Page ID #:33

                                                                                       2020-W-003-0



 1                opposing counsel, CAALA at stuart@caala.org, and the Court by email. Email
 2                addresses for the PI courtrooms can be found on the Court's website at
 3                www.lacourt.org, under "Division" go to "Civil", then go to "General Jurisdiction
 4                PI Court" then click on "Pl Courtroom Email Addresses". CAALA will forward
 5                the mandatory settlement conference statements to the settlement attorneys.
 6            3. Pursuant to California Rules of.Court, Rule 3.1380(b) and Los Angeles Superior
 7                Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
 8                company representatives with full settlement authority, must attend in person unless
 9                the settlementjudge excuses personal appearance for good cause.
10            4. If the case settles prior to the scheduled MSC, Plaintiffs counsel shall notify the
11                specific Courtroom,forthwith,ofsuch settlement by email and also CAALA by email
12                to Stuart@c•
13            5. Parties and counsel are ordered to appear in in the assigned Personal Injury
14               Courtroom at the scheduled time and date of the MSC as selected by the parties'
15               counsel.
16            6. The Court has the discretion to require any party and/or counsel who fails or refuses
17                to comply with this order to show cause why the Court should not impose monetary
18               sanctions.
19

20

21   Dated:                 )
                 PAO 114")(34?-0
                                                   SAMANTHA P. JESSNER
22
                                                   Supervising Judge of Civil Courts
23

24

25

26

27

28


                                                          2

                       FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE


                                                                                                   Exhibit 1
                                                                                                        033
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 29 of 48 Page ID #:34




                                     VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                        The Early Organizational Meeting Stipulation, Discovery
                                     Resolution Stipulation, and Motions in Limine Stipulation are
  Superior Court of California       voluntary stipulations entered into by the parties. The parties
  County of Los Angeles

                                     may enter into one, two, or all three of the stipulations;
                                     however, they may not alter the stipulations as written,
    LAC BA                           because the Court wants to ensure uniformity of application.
  Los Angeles County
  Bar Association                    These stipulations are meant to encourage cooperation
  Litigation Section

  Los Angeles County
                                     between the parties and to assist in resolving issues in a
  Bar Association Labor and
  Employment Law Section             manner that promotes economic case resolution and judicial
                                     efficiency.
   6----- 2.,;•:&,:,,,,,,:::,t:,-:
       1
  Consumer Attorneys
                                        The following      organizations endorse       the goal of
  Association of Los Angeles         promoting efficiency in litigation and ask that counsel
                                     consider using these stipulations as a voluntary way to
                                     promote communications and procedures among counsel
                                     and with the court to fairly resolve issues in their cases.

                                     *Los Angeles County Bar Association Litigation Section*
  Southern California
  Defense Counsel

                                              •Los Angeles County Bar Association
   45111X.110a1iltbkt VakiflIP
                                                   Labor and Employment Law Section*
                   1.011.(.4111


   Association of
   Business Trial Lawyers                *Consumer Attorneys Association of Los Angeles*


                                              *Southern California Defense Counsel*


                                             *Association of Business Trial Lawyers*

   California Employment
   Lawyers Association
                                          *California Employment Lawyers Association*


           LACIV 230(NEW)
           LASC Approved 4-11
           For Optional Use


                                                                                                   Exhibit 1
                                                                                                        034
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 30 of 48 Page ID #:35




NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER            Reserved for Clerk's File Stamp




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:

                                                                                          CASE NUMBER:
           STIPULATION — EARLY ORGANIZATIONAL MEETING

       This stipulation is intended to encourage cooperation among the parties at an early stage in
       the litigation and to assist the parties in efficient case resolution.

       The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via_
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreement on the following:

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange df
                documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments:made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;

             f. Controlling issues of law that, 'if resolved early, will promote efficiency and economy in other
                phases of the case. Also, when and how such issues can be presented to the Court;

             g.    Whether or when the case should be scheduled with a settlement officer, what discovery or
                   court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                   and whether the parties wish to use a sitting judge or a private mediator or other options as
        LACIV 229(Rev 02/15)
        LASC Approved 04/11             STIPULATION — EARLY ORGANIZATIONAL MEETING
        For Optional Use                                                                                                     Page 1 of 2




                                                                                                                                 Exhibit 1
                                                                                                                                      035
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 31 of 48 Page ID #:36


   SHORT TITLE:                                                                      CASE NUMBER:




                  discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                  complaint;

         h. Computation of damages, including documents, not privileged or protected from disclosure, on
            which such computation is based;

         i.       Whether the case is suitable for the Expedited Jury Trial procedures (see information at
                  www.lacourtorq under "Civir and then under "General Information").

   2.             The time for a defending party to respond to a complaint or cross-complaint will be extended
                  to                         for the complaint, and                             for the cross-
                          (INSERT DATE)                                        (INSERT DATE)
                  complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                  and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                  been found by the Civil Supervising Judge due to the case management benefits provided by
                  this Stipulation. A copy of the General Order can be found at www.lacourtorq under "Civil",
                  click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

   3.             The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                  and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                  results of their meet and confer and advising the Court of any way it may assist the parties'
                  efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                  the Case Management Conference statement, and file the documents when the CMC
                  statement is due.

   4.             References to "days" mean calendar days, unless otherwise noted. If the date for performing!'
                  any act pursuant to this stipulation falls on a Saturday, Sunday or Court holidiy, then the time
                  for performing that act shall be extended to the next Court day

   The following parties stipulate:
   Date:

                    (TYPE OR PRINT NAME)                                        (ATTORNEY FOR PLAINTIFF)
   Date:

                     (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
   Date:

                     (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
    Date:

                     (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
    Date:

                     (TYPE OR PRINT NAME)                                (ATTORNEY FOR
    Date:

                     (TYPE OR PRINT NAME)                                (ATTORNEY FOR
    Date:

                     (TYPE OR PRINT NAME)                                (ATTORNEY FOR


    LACIV 229(Rev 02/15)
    LASC Approved 04/11         STIPULATION — EARLY ORGANIZATIONAL MEETING                                  Page 2 of 2




                                                                                                             Exhibit 1
                                                                                                                  036
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 32 of 48 Page ID #:37


NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY-                STATE BAR NUMBER           Reserved far aeries Re Stamp




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                          CASE NUMBER:
                    STIPULATION — DISCOVERY RESOLUTION

       This stipulation is intended to provide a fast and informal resolution of discovery issues
       through limited paperwork and an informal conference with the Court to aid in the
       resolution of the issues.

       The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

       2. At the Informal Discovery Conference the Court will consider the dispute presented by parties-
          and determine whether it can be resolved informally. Nothing set forth herein will preclude a
          party from making a record at the conclusion of an Informal Discovery Conference, either
          orally or in writing.

       3. Following a reasonable and good faith attempt at an informal resolution of each issue to be.
          presented, a party may request an Informal Discovery Conference pursuant to the following
          procedures:

                   a. The party requesting
                                     . . the Informal Discovery Conference will:
                       I.     File a Request for Informal Discovery Conference with the clerk's office on the
                              approved form (copy attached) and deliver a courtesy, conformed copy to the
                              assigned department;

                      ii.     Include a brief summary of the dispute and specify the relief requested; and

                     iii.     Serve the opposing party pursuant to any authorized or agreed method of service
                              that ensures that the opposing party receives the Request for Informal Discovery
                              Conference no later than the next court day following the filing.

                   b. Any Answer to a Request for Informal Discovery Conference must:

                       I.      Also be filed on the approved form (copy attached);

                      ii.      Include a brief summary of why the requested relief should be denied;
        LACIV 036(new)
        LASC Approved 04/11                   ,STIPULATION — DISCOVERY RESOLUTION
        For Optional Use                                                                                                Page 1 of 3




                                                                                                                             Exhibit 1
                                                                                                                                  037
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 33 of 48 Page ID #:38


   SNORT TITLE:                                                                   CASE NUMBER




                  iii.   Be filed within two (2) court days of receipt of the Request; and

                  iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                         method of service that ensures that the opposing party receives the Answer no
                         later than the next court day following the filing.

         c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
            be accepted.

         d. If the Court has not granted or denied the Request for Informal Discovery Conference
            within ten (10) days following the filing of the Request, then it shall be deemed to have
            been denied. If the Court acts on the Request, the parties will be notified whether the
            Request for Informal Discovery Conference has been granted or denied and, if granted,
            the date and time of the Informal Discovery Conference, which must be within twenty (20)
            days of the filing of the Request for Informal Discovery Conference.

         e. If the conference is not held within twenty (20) days of the filing of the Request for
            Informal Discovery Conference, unless extended by agreement Of the parties and the
            Court, then the Request for the Informal Discovery Conference shall be deemed to have
            been denied at that time.

   4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
      without the Court having acted or (c) the Informal Discovery Conference is concluded without
      resolving the dispute, then a party may file a discovery motion to address unresolved issues:'

   5. The parties hereby further agree that the time for making a motion to compel or other
      discovery motion is tolled from the date of filing of the Request for Informal Discovery
      Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
      filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
      by Order of the Court.

         It is the understanding and intent of the parties that this stipulation shall, for each discovery
         dispute to which it applies, constitute a writing memorializing a "specific later date to which
         the propounding [or demanding or requesting] party and the responding party have agreed in
         writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
         2033.290(c).

   6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
      an order shortening time for a motion to be heard concerning discovery.

   7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
      terminate the stipulation.

   8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
      any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
      for performing that act shall be extended to the next Court day.



    LACIV 036(new)
    LASC Approved 04/11             STIPULATION — DISCOVERY RESOLUTION
    For Optional Use                                                                             Page 2 of 3




                                                                                                    Exhibit 1
                                                                                                         038
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 34 of 48 Page ID #:39


   SNORT 1111.E:                                                    CASE NUMBER:




   The following parties stipulate:

   Date:
                   (TYPE OR PRINT NAME)                           (ATTORNEY FOR PLAINTIFF)
   Date:
                   (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
   Date:
                   (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
   Date:

                   (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
   Date:
                   (TYPE OR PRINT NAME)                   (ATTORNEY FOR
   Date:
                   (TYPE OR PRINT NAME)                   (ATTORNEY FOR
   Date:
                   (TYPE OR PRINT NAME)                   (ATTORNEY FOR




    LACIV 036(new)
    LASC Approved 04/11           STIPULATION — DISCOVERY RESOLUTION
    For Optional Use                                                                         Page 3 of 3




                                                                                                Exhibit 1
                                                                                                     039
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 35 of 48 Page ID #:40




NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER                      Reserved for Glottis FA,Stamp




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optlona!):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                    CASE NUMBER:
                    INFORMAL DISCOVERY CONFERENCE
              (pursuant to the Discovery Resolution Stipulation of the parties)
       1. This document relates to:
             0       Request for Informal Discovery Conference
             0       Answer to Request for Informal Discovery Conference
       2. Deadline for Court to decide on Request:                    (insert date 10 calendar days following filing of
             the Request).
       3. Deadline for Court to hold Informal Discovery Conference:                                            (insert date 20 calendar
             days following filing of the Request)

       4. For a Request for Informal Discovery Conference, briefly describe the nature of the
          discovery dispute, including the facts and legal arguments at issue. For an Answer to
          Request for Informal Discovery Conference, briefly describe why the Court should denY
          the requested discovery, including the facts and legal arguments at issue.        •




        LACIV 094(new)
        LASC Approved 04/11
                                               INFORMAL DISCOVERY CONFERENCE
        For Optional Use                 (pursuant to the Discovery Resolution Stipulation of the parties)



                                                                                                                                         Exhibit 1
                                                                                                                                              040
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 36 of 48 Page ID #:41




NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY.               STATE BAR NUMBER           Reserved for Oales Foe Stamp




          TELEPHONE NO.:                                  FAX NO.(Optical):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:

                                                                                         CASE NUMBER:
              STIPULATION AND ORDER — MOTIONS IN LIMINE


       This stipulation is intended to provide fast and informal resolution of evidentiary
       issues through diligent efforts to define and discuss such issues and limit paperwork.


       The parties agree that:

       1. At least       days before the final status conference, each party will provide all other
          parties with a list containing a one paragraph explanation of each proposed motion in
          limine. Each one paragraph explanation must identify the substance of a single proposed
          motion in limine and the grounds for the proposed motion.

       2. The parties thereafter will meet and confer, either in person or via teleconference or
          videoconference, concerning all proposed motions in limine. In that meet and confer, the
          parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                 issues.

       3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
          a short joint statement of issues will be briefed and filed in accordance with the California
          Rules of Court and the Los Angeles Superior Court Rules.



        LACIV 075(new)
        LASC Approved 04/11              STIPULATION AND ORDER — MOTIONS IN LIMINE
        For Optional Use                                                                                               Page 1 of 2




                                                                                                                            Exhibit 1
                                                                                                                                 041
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 37 of 48 Page ID #:42


   SNORT TITLE:                                                 CASE NUMBER:




   The following parties stipulate:

   Date:

                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
   Date:

                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Date:

                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Date:

                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Date:

                  (TYPE OR PRINT NAME)                 (ATTORNEY FOR
   Date:

                  (TYPE OR PRINT NAME)                 (ATTORNEY FOR
   Date:

                  (TYPE OR PRINT NAME)                 (ATTORNEY FOR



   THE COURT SO ORDERS.

      Date:
                                                                 JUDICIAL OFFICER




    LACIV 075(new)
    LASC Approved 04/11     STIPULATION AND ORDER — MOTIONS IN LIMINE                  Page 2 of 2




                                                                                         Exhibit 1
                                                                                              042
  Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 38 of 48 Page ID #:43


                  Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control(with the parties): Parties choose their ADR•process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or ()Wine.

Disadvantages of ADR
   • Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.iAir
   • No Public Trial: ADR does not provide a public trial or adecision by a judge or jury.

Main Types of ADR:
   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

               Mediation may be apPropriate when the parties
                 • want to work out a solution but need help from a neutral person.
                 • have communication problems or strong emotions that interfere with resolution.
               Mediation may not be appropriate when the parties
                 • want a public trial and want a judge or jury to decide the outcome.
                 • lack equal bargaining power or,have a history,of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
   For Mandatory Use
                                                                                                                      1




                                                                                                             Exhibit 1
                                                                                                                  043
  Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 39 of 48 Page ID #:44




                                                       cailt3r0
                                                        attic              iteeio
                                                       nbIMer       msa
                                                                     ram;(tli:47t7n1


                            0400


                              rpgita.




    3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and argunie-hts to the
       person who decides the outcome. In "binding' arbitration, the arbitrator's decision is final; there is no right to
       trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
       information about arbitration, visit http://WWw.courts:ca.goviprograms-adr:htm

    4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often held close to the trial
       date or on the day of trial.•;The parties and their attorneys meet with.a judge or settlement officer who does not
       make a decision but assists,:the- parties in evaluating the strengths and weaknesses of the case and in negotiating
       a settlement. For informafion_about the Court's MSC programs for civil cases, visit
       http://www.lacourt.orddivis'ioniciviliC10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.orddivision/civil/C10109.aspx
For general information and videos about ADR,visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                             2




                                                                                                                Exhibit 1
                                                                                                                     044
Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 40 of 48 Page ID #:45

                                                                                     Reserved tor Cledr:s. File Stamp
           SUPERIOR COURT OF CALIFORNIA
              COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                             FILED
                                                                                    Superior Court of California
Spring Street Courthouse                                                             Countyof Los Angeles
312 North Spring Street, Los Angeles, CA 90012
                                                                                          09/17/2020
PLAINTIFF/PETITIONER:                                                       shcyr, k C     ,E   *     O&     I Ougi.of Goa.
ESMERALDA REVUELTA, AN INDIVIDUAL                                            B y.            tot Marquez          Deputy
DEFENDANT/RESPONDENT:
WALMART, INC., A DELAWARE CORPORATION et al
                                                                            CASE NUMBER:"
                        CERTIFICATE OF MAILING                              20STCV33577

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the PI General Order, Standing Order re PI
Procedures and Hearing Date upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.

                                                                                    RECEIVED
   DANIEL AZIZI
   DOWNTOWN LA. LAW GROUP
   601 N. VERMONT AVE
   Los Angeles, CA 90004                                                        1   Mt
                                                                                         SEP 2 3 2020




                                                     Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 09/17/2020                                    By:   M. Marquez
                                                           Deputy Clerk




                                      CERTIFICATE OF MAILING
                                                                                                               Exhibit 1
                                                                                                                    045
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 41 of 48 Page ID #:46

                                                                                2018-SJ-007-00



 1
                                                                                            FILED
                                                                                    Suporlor Court tl California
                                                                                      County of Los Angeles
 3
 4                    SUPERIOR COURT OF THE STATE OF CALIFORNIA                           APR 16 Z018
                                                                               Sherri R.Artir....
                                                                                               Ex   OtticeriClerk
                             FOR THE COUNTY OF LOS ANGELES
 5
 6
                                                                               ay
                                                                                      o&iTh e Chulg
                                                                                                         DePtilY


   IN RE PERSONAL INJURY                       )CASE NO.: 20STCV33577
   COURT("Pt couRr) PROCEDURES,                )
8 CENTRAL DISTRICT                             )STANDING ORDER RE: PERSONAL
  (EFFECTIVE APRIL 16, 2018)                   )INJURY PROCEDURES,CENTRAL
9                                              )DISTRICT
10
11
12
13                    DEPARTMENT:       2.47    2ri     31-1 4E
14                         FINAL STATUS CONFERENCE("FSC"):
15
                        • DATE:              02/16/2022           AT 10:00 A.M.
16
                                             TRIAL:
17
18                       •   DATE:           03/02/2022            AT 8:30 A.M.

19                   OSC RE DISMISSAL(CODE CIV.PROC,4 583.210):
20
                         • DATE:             08/30/2023            AT 8:30 A.M.
21
22         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

23         Pursuant to the California Code ofCivil Procedure("C.C.P."), the California Rules

24   of Court("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los

25   Angeles Superior Court("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES
26   THE AUGUST 10,2017 SEVENTH AMENDED GENERAL ORDER AND,GENERALLY,

27   ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION
28   PERSONAL INJURY ACTIONS FILED IN THE CENTRAL DISTRICT.


                                           Page 1 of8

                   Standing Order Re Personal Injury Procedures, Central District
                                                                                                 Exhibit 1
                                                                                                      046
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 42 of 48 Page ID #:47

                                                                                      2018-SJ-007-0



 1   1.     To ensure proper assignment to a PI Court, Plaintiff/s) must carefully fill out the Civil
     Casc Cover Sheet Addendum (form LAM/ 109), The Court defines "personal injury" as:

 3         "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 4          Statement of Location(LAC1V 109) as Motor Vehicle-Personal Injury/Property
 5          Damage/Wrongful Death; Personal ,Injury/Property Damage/Wrongful Death-
 6          Uninsured     Motorist;    Product     Liability   (other    than   asbestos    or
 7          toxic/environmental); Medical Malpractice-Physicians & Surgeons; Other
 8          Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 9          Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property
10          Damage/Wrongful Death. An action for intentional infliction of emotional
11          distress, defamation, civil rights/discrimination, or malpractice (other than
12          medical malpractice), is not included in this definition. An action for injury to
13          real property is not included in this definition." (Local Rulc 2.3(a)(I)(A).)
14          Consistent with Local Rule 2.3(a)(1 )(A), the Court will assign a case to thc PI Coutts if
15   plaintiff(s) check any ofthe following boxes in the Civil Case Cover Sheet Addendum:
16                      A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
17                      A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured
18                      Motorist
19                      A72450 Product Liability (not asbestos or toxic/environmental)
20                      A7210 Medical Malpractice — Physicians & Surgeons
21                      A7240 Medical Malpractice —Other Professional Health Care Malpractice
22                      A7250 Premises Liability (e.g., slip and fall)
23                      A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
24                      assault, vandalism etc.)
25                      A7220 Other Personal Injury/Property Damage/Wrongful Death
26          The Court will not assign cases to the PI Courts if plaintiffls) check any boxes elsewhere
27   in the Civil Case Cover Sheet Addendum (any boxes on pages two and three ofthat form).
28   ///


                                                 Page 2 of8

                     Standing Order Re Personal Injury Procedures,Central District
                                                                                                    Exhibit 1
                                                                                                         047
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 43 of 48 Page ID #:48

                                                                                       2018-SJ-007-00



 1           The Court sets the above dates in this action in the PI Court circled above(Department
     2,3,4,5,or 7)at the Spring Street Courthouse,312 North Spring Street, Los Angeles,CA 90012.
 3 (C.R.C. Rules 3.714(bX3), 3.729.)
 4   FILING OF DOCUMENTS
 5   2.      Parties may file documents in person at the filing window on the first floor ofthe Stanley
 6   Mask Courthouse (111 N. Hill Street, Los Angeles, CA 90012)or by U.S. Mail or e-Delivery,
 7   which is available online at www,lacourtorg Oink on homepage). Please note that filings are no
 8   longer accepted via facsimile and must be filed either in person, via U.S. mail or via e-Delivery.
 9   Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,
10   legally incompetent person, or person for whom a conservator has been appointed, requests to
11   waive court fees (FW-001)and requests for accommodations by persons with disabilities(MC-
12   410), may not be filed via e-Delivery.
13   SERVICE OF SUMMONS AND COMPLAINT
19   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
15   soon as possible but no later than three years from the date when the complaint is filed.
16 (C.C.P. § 583.210, subd.(a).) On the OSC re Dismissal date noted above, the PI Court will
17   dismiss the action and/or all unserved parties unless the plaintiff(s) show cause why the action
18   or the unserved parties should not be dismissed.(C.C.P. §§ A3.250;581,subd.(b)(4).)
19   4.     The Court sets the above trial and FSC dates on condition that plaintiff(s) effectuate
20   service on deferidant(s) ofthe summons and complaint within six months offiling the complaint.
21   5.     The PI Court will dismiss the case without prejudice pursuant to C.C.P. § 581 when no
22   party appears for trial.
23   STIPULATIONS TO CONTINUE TRIAL
24   6.     Provided that all parties agree(and there is no violation ofthe "five-year rule," C.C.P.
25   § 583.310), the parties may advance or continue any trial date in the PI Courts without showing
26   good cause or articulating any reason or justification for the change. To continue or advance a
27   trial date, the parties(or their counsel ofrecord) should jointly execute and submit (at the filing
28   window on the first floor ofthe Stanley Mosk Courthouse, via U.S. mail or via e-Delivery; fee


                                                Page 3 of8

                       Standing Order Re Personal Injury Procedures, Central District
                                                                                                       Exhibit 1
                                                                                                            048
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 44 of 48 Page ID #:49

                                                                                        2018-S3-007-00



 1   required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form
 2   LAC1V eIRL-242,available on the court's website,Personal Injury Court link). The PI Courts
 3   schedule FSCs for 10:00 a.m., eight (8) court days before the trial date, Parties seeking to
 4   continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC
 5   date. Parties seeking to advance the trial and FSC dates shall file the Stipulation at least eight
 6   court days before the proposed advanced FSC date. (C.C.P. § 595.2; Govt. Code § 70617,subd.
'7 (c)(2).) In selecting a new trial date, parties should avoid setting on any Monday, or the Tuesday
 8   following a court holiday. Parties may submit a maximum of two stipulations to continue trial,
 9   for a total continuance ofsix months. Subsequent requests to continue trial will be granted upon
10   a showing of good cause by noticed motion         This rule is retroactive so that any previously
11   gamed stipulation to continue trial will count toward the maximum number of allowed
12   continuances.
13   NO CASE MANAGEMENT CONFERENCES
14   7.     The PI Courts do not conduct Case Management Conferences. The parties need not file
15   a Case Management Statement.
16   LAW AND MOTION
17   8.     Any documents with deolArations and/or exhibits must be tabbed. (C.R.C. Rule
18   3.1110(f).) All depositions excerpts referenced in briefs must be marked on the transcripts
19   attached as exhibits. (C.R.C. Rule 3.1116(c).)
20   CHAMBERS COPIES REQUIRED
21   9.     In addition to filing original motion papers at the filing window on the first floor of the
22   Stanley Mosk Courthouse, via U.S. mail or via e-Delivery, the parties must deliver, directly to
23   the PI Court courtrooms at the Spring Street Courthouse, an extra copy(marked "Chambers
24   Copy") ofreply briefs and all other motion papers filed less than seven (7) court days before a
25   hearing caleridared in the PI Courts. The PI Courts also strongly encourage the parties filing and
26   opposing lengthy motions, such as motions for summary judgment/adjudication, to submit onc
27   or more three-ring binders organizing the chambers copy behind tabs.
28   ///


                                                Page 4 of8

                      Standing Order Re Personal Injury Procedures,Central District
                                                                                                      Exhibit 1
                                                                                                           049
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 45 of 48 Page ID #:50

                                                                                       2018-SJ-007-0



 1   RESERVATION HEARING DATE
 2   10.    Parties are directed to reserve hearing dates for motions in the PI Courts using the Court
 3   Reservation System (CRS) available online at www.lacourtorz (link on homcpage). After
 4   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
 5   the reservation receipt(CRS)number printed on the face page ofthe document under the caption
 6   and attach the reservation receipt as the last page. Parties or counsel who are unable to utilize
 7   the online CRS may reserve a motion hearing date by calling the PI Court courtroom, Monday
 8   through Friday, between 3:00 p.m. and 4:00 p.m.
 9   WITHDRAWAL OF MOTIONS
10   1 1.   California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
11   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the PI
12   Courts urge parties who amend pleadings in response to demurrers to file amended pleadings
13   before the date when opposition to the demurrer is due so that the PI Courts do not needlessly
14   prepare tentative rulings on demurrers.
15   DISCOVERY MOTIONS
16   12.    The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
17   resolve and/or narrow the scope ofdiscovery disputes. Lead trial counsel on each side,or another
18   attorney with full authority to make binding agreements, must attend in person. The PI judges
19   have found that, in nearly every case, the parties amicably resolve disputes with the assistance
20   ofthe Court.
21   1 3.   Parties must participate in an IDC before a Motion to Compel Further Responses to
22   Discovery will be heard unless the moving party submits evidence, by way of declaration, that
23   the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
24   an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
25   noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
26   motion is filed because the IDC may avoid the necessity ofa motion or reduce its scope. Because
27   ofthat possibility, attorneys are encouraged to stipulate to extend the 45(or 60)day deadline for
28   filing a motion to compel further discovery responses in order to allow time to participate in an


                                                Page 5 of8

                     Standing Order Re Personal Injury Procedures, Central District
                                                                                                     Exhibit 1
                                                                                                          050
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 46 of 48 Page ID #:51

                                                                                         2018-SJ-007-0



 1   IDC.
 2           If parties do not stipulate to extend the deadlines, the moving party may file the motion
 3   to avoid it being deemed untimely. However, the IDC must take place before the motion is
 4   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
 5   60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
 6   Responses are titan] at 10:00 a.m. If the IDC is not productive, the moving party may advance
 7   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date
 8   that complies with the notice requirements of the Code of Civil Procedure.
 9    14.    Parties are directed to reserve IDC dates in the PI Courts using CRS available online at
10   www.lacourt.org (link on homepage). Parties are to meet and confer regarding the available
11   dates in CRS prior to accessing the system. After reserving the IDC date, the reservation
12   requestor must file in the appropriate department and serve an Informal Discovery Conference
13   Form foi Personal Injury Courts, from LACIV 239 (revised 12/14 or later), at least 15 court days
14   prior to the conference and attach the CRS reservation receipt as the last page. The opposing
15   party may file and serve a responsive IDC form, briefly setting forth that party's response, at
16   least 10 court days prior to the IDC.
17   1 5.   Time permitting, the PI Hub judges may be available to participate in IDCs to try to
18   resolve other types of discovery disputes.
19   EX PARTE APPLICATIONS
20   16.     Under the California Rules of Court, courts may only grant ex pane relief upon a
21   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
22 "immediate danger," or where the moving party identifies "a statutory basis for granting relief
23   ex parte."(C.R.C. Rule 3.1202(c).) The PI Courts have no capacity to hear multiple ex parte
24   applications or to Rhorten time to add hearings to their fully booked motion calendars. The PI
25   Courts do not regard the Court's unavailability for timely motion hearings as an "immediate
26   danger" or threat of "irreparable harm"justifying ex parte relief. Instead of seeking ex parte
27   relief, the moving party should reserve the earliest available motion hearing date (even if it is
28   after the scheduled trial date) and should file a motion to continue trial. Parties should also check


                                                  Page 6 of8

                      Standing Order Re Personal Injury Procedures, Central District
                                                                                                        Exhibit 1
                                                                                                             051
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 47 of 48 Page ID #:52

                                                                                       2018-SJ-007-00



 1   the Court Reservation System from time to time because earlier hearing dates may become
 2   available as cases settle or hearings are taken off calendar.
 3   REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
 4   17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("I/C")
 5   Court shall file(at the filing window on the first floor of the Stanley Mosk Courthouse, via U.S.
 6   mail or via e-Delivery) and serve the Court's"Motion to Transfer Complicated Personal Injury
     Case to Independent Calendar Court"(form LACIV 2.93., available on the Court's website under
 0   the PI Courts link). The PI Courts will transfer a matter to an I/C Court if the case is not a
 9 "Personal Injury" case as defined in this Order, or i fit is "complicated." In determining whether
10   a personal injury case is "complicated" the PI Courts will consider, among other things, the
11   number of pretrial hearings or the complexity ofissues presented.
12   18.     Parties opposing a motion to transfer have five court days to file (at the filing window
13   on the first floor ofthe Stanley Mosk Courthouse, via U.S. mail or via e-Delivery) an Opposition
14 (using the same LACIV 238 Motion to Transfer form).
15    19.   The PI Courts will not conduct a hearing on any Motion to Transfer to I/C Court.
16   Although the parties may stipulate to transfer a case to an Independent Calendar Department,the
17   PI Courts will make an independent determination whether to transfer the case or not.
18   FINAL STATUS CONFERENCE
19   20.    Parties shall comply with the requirements of the PI Courts' "First Amended Standing
20   Order Re Final Status Conference," which shall be served with the summons and complaint.
21   JURY FEES
22   21.    Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23   complaint.(C. C. P. § 631, subds.(b) and (c).)
24   JURY TRIALS
25   22.    The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
26   Master Calendar Cowl, Department One,in the Stanley Mosk Courthouse. Department One
27   will assign cases out for trial to dedicated Civil Trial Courtrooms and designated Criminal
28   Courtrooms.


                                                Page 7 of8

                      Standing Order Re Personal Injury Procedures, Central District
                                                                                                    Exhibit 1
                                                                                                         052
 Case 2:21-cv-03919-AB-MAA Document 1-1 Filed 05/10/21 Page 48 of 48 Page ID #:53

                                                                                        2018-SJ-007-00



 1   SANCTIONS
 2   23.      The Court has discretion to impose sanctions for any violation of this general order.
 3 (C.C.P. §§ 128.7, 187 and Gov. Code,§ 68608,subd.(b).)

 4

 5

 6   Dated:
 7                                                 Debre K. Weintraub
                                                   Supervising Judge of Civil Courts
 8                                                 Los Angeles Superior Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

.7
2

28


                                                 Page 8 of8

                       Standing Order Re Personal Injury Procedures, Central District     •
                                                                                                      Exhibit 1
                                                                                                           053
